Citation Nr: 0609823	
Decision Date: 04/05/06    Archive Date: 04/13/06

DOCKET NO.  02-12 736A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
urticaria.

2.  Entitlement to service connection for the residuals of a 
laceration of the left fourth finger.

3.  Entitlement to service connection for arthritis of 
multiple joints, claimed as polyarthralgia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESSES AT HEARING ON APPEAL

Veteran and her mother


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from October 1989 to 
October 1993.

This appeal arose before the Board of Veterans' Appeals 
(Board) from an October 2001 rating decision of the 
Department of Veterans' Affairs (VA), Regional Office (RO).  
In February 2003, the veteran testified before a hearing 
officer at the RO.  In February 2006, the veteran and her 
mother testified before the undersigned Acting Veterans Law 
Judge at a personal hearing conducted in Washington, D.C.

The issue of service connection for arthritis is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  Urticaria is manifested by approximately six to seven 
breakouts a year with treatment with Benadryl.

2.  There is no competent evidence of a current disability as 
a result of the laceration to the left fourth finger in 
service.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation of 10 percent for 
urticaria have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 4.1, 4.7, 
4.10, 4.118, Diagnostic Code 7825 (2005).

2.  Residuals of laceration to the left fourth finger were 
not incurred in or aggravated by service.  38 U.S.C.A. § 
1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide; and that (4) VA will request that the claimant 
provide any evidence in her possession that pertains to the 
claim.  

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded. 

The veteran was informed of the evidence necessary to 
substantiate the claims for service connection and an 
increased rating by the rating decision, the statement of the 
case, and the supplemental statements of the case; however, 
the VCAA letter issued in March 2001 did not provide her with 
such information.  The Board finds that she has not been 
prejudiced by such as, the veteran has actual knowledge of 
the evidence necessary to substantiate the claims.  For 
example, she has asserted that she sustained a laceration to 
her left fourth finger in service, which has caused a current 
disability.  She also has asserted that her service-connected 
skin condition is worse than the noncompensable evaluation 
contemplates.  Such assertions, if true, would substantiate 
her claims.  

While the VCAA notice to the veteran did not include the type 
of evidence necessary to establish a disability rating or 
effective date for the claim for service connection, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard, 4 Vet. App. 
384.  As the Board concludes below that the preponderance of 
the evidence is against the veteran's claim for service 
connection for residuals of a laceration to the left fourth 
finger, any questions as to the appropriate disability rating 
or effective date to be assigned are rendered moot.  

As to the claim for entitlement to an initial compensable 
evaluation for urticaria, this appeal stems from the original 
grant of service connection.  The March 2001 notification 
letter did not include any information pertaining to the 
evidence necessary to substantiate a claim for a higher 
rating.  However, the October 2001 rating decision contained 
an explanation of the medical evidence relied upon for the 
assignment of the noncompensable rating for urticaria and the 
application of the medical findings to the relevant legal 
authority.  The August 2002 statement of the case contained 
the criteria for evaluating a skin disorder.  Thus, the 
veteran was provided what the medical evidence needed to show 
to warrant a higher rating.  She has argued she meets the 
criteria for the 10 percent evaluation.  Thus, despite the 
absence of a formal VCAA letter discussing all elements of 
the claim, the notification contained in the rating decision, 
the statement of the case, the supplemental statements of the 
case have been sufficient to notify the veteran of the 
evidence necessary to substantiate her claim.

As to informing the veteran of which information and evidence 
she was to provide to VA and which information and evidence 
VA would attempt to obtain on her behalf, VA has informed her 
it had a duty to obtain any records held by any federal 
agency.  It also informed her that on her behalf, VA would 
make reasonable efforts to obtain records that were not held 
by a federal agency, such as records from private doctors and 
hospitals.  The RO told the veteran that she could obtain 
private records himself and submit them to VA.  Finally, she 
was told to submit any evidence in her possession that 
pertained to the claims.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2005).  
VA has obtained VA treatment records.  VA also provided the 
veteran with examinations in connection with her claims.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.  38 U.S.C.A. 
§ 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

II.  Increased rating

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2005).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The veteran is contesting the disability evaluation that was 
assigned following the grant of service connection.  This 
matter therefore is to be distinguished from one in which a 
claim for an increased rating of a disability has been filed 
after a grant of service connection.  The Court has addressed 
the distinction between a veteran's dissatisfaction with the 
initial rating assigned following a grant of entitlement to 
compensation, and a later claim for an increased rating.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Court 
noted that the rule from Francisco v. Brown, 7 Vet. App. 55, 
58 (1994), as to the primary importance of the present level 
of disability, is not necessarily applicable to the 
assignment of an initial rating following an original award 
of service connection for that disability.  Rather, the Court 
held that at the time of an initial rating separate ratings 
could be assigned for separate periods of time based upon the 
facts found - a practice known as assigning "staged" 
ratings.

During the pendency of this appeal, regulatory changes 
amended the criteria for evaluating skin diseases.  The Board 
notes that when a regulation changes during the pendency of a 
claim for VA benefits and the regulation substantively 
affects the claim, the claimant is entitled to resolution of 
his claim under the version of the regulation that is most 
advantageous to her.  In VAOPGCPREC 3-2000 (April 2003), VA's 
General Counsel held that when a provision of the VA rating 
schedule is amended while a claim for an increased rating 
under that provision is pending, a determination as to 
whether the intervening change is more favorable to the 
veteran should be made.  If the amendment is more favorable, 
that provision should be applied to rate the disability for 
periods from and after the effective date of the regulatory 
change; and the prior regulation should be applied to rate 
the veteran's disability for periods preceding the effective 
date of the regulatory change.  Id.  

Under the former criteria, there was no separate Diagnostic 
Code that addressed urticaria.  That disability would be 
rated by analogy to eczema.  Under that criteria, a 10 
percent evaluation was warranted if there was exfoliation, 
exudation or itching, if involving an exposed surface or 
extensive area.  38 C.F.R. § 4.118, Diagnostic Code 7806 
(effective prior to August 30, 2002).  A 30 percent 
evaluation required constant exudation or itching, extensive 
lesions, or marked disfigurement.  Id.  

The amended criteria have a separate Diagnostic Code for 
urticaria.  A 10 percent rating is warranted where there are 
recurrent episodes of urticaria occurring at least four times 
during the past 12-month period, and; responding to treatment 
with antihistamines or sympathomimetics.  38 C.F.R. § 4.118, 
Diagnostic Code 7825.  A 30 percent rating is warranted where 
there are recurrent debilitating episodes occurring at least 
four times during the past 12-month period, requiring 
intermittent systemic immunosuppressive therapy for control.  
Id.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert, 1 
Vet. App. 49.

The Board has carefully reviewed the evidence of record and 
finds that the evidence supports the grant of a 10 percent 
evaluation for urticaria under the amended criteria.  At the 
February 2006 hearing before the undersigned, the veteran 
testified she felt she warranted a compensable evaluation for 
the service-connected urticaria.  She stated he would get 
outbreaks up to seven times in one year on her arms, legs, 
and sometimes beneath her chest and that weather and stress 
impacted the frequency of her outbreaks, for which she took 
Benadryl.  The outbreaks would last two to three days.  She 
provided a similar description when she was examined by VA in 
March 2003.  The undersigned found the veteran's testimony 
particularly credible regarding the frequency and level of 
severity of her outbreaks.  Such testimony establishes that 
she meets the criteria for a 10 percent evaluation under 
Diagnostic Code 7825.  She has recurrent episodes of 
urticaria occurring at least four times during the past 12-
month period, which respond to treatment with antihistamines 
or sympathomimetics.  See 38 C.F.R. § 4.118, Diagnostic Code 
7825.  Accordingly, a 10 percent evaluation is granted, 
effective the date of the change in the criteria-August 30, 
2002.  

The Board finds that a compensable evaluation prior to August 
30, 2002, is not warranted.  The 10 percent evaluation prior 
to that time for evaluating a skin disorder contemplated a 
disorder that involved exfoliation, exudation or itching, if 
involving an exposed surface or extensive area.  38 C.F.R. § 
4.118, Diagnostic Code 7806 (effective prior to August 30, 
2002).  At the time of the March 2001 VA examination, the 
examiner noted that she had a hyperpigmented patch on the 
right knee without any other lesions.  The skin condition was 
not active.  There is no other objective evidence upon which 
to find that the service-connected urticaria warranted a 
10 percent evaluation under Diagnostic Code 7806.  Since the 
veteran submitted her application for service connection, no 
examiner has reported an active disease process.  
Additionally, prior to August 2002, the veteran did not 
provide a detailed description of her skin disease.  She 
stated she would develop bumps and welts, but did not state 
the location of such eruptions.  Therefore, an initial 
compensable evaluation prior to August 30, 2002, is not 
warranted.  See id.  

As to the amended criteria, the veteran does not warrant a 
30 percent evaluation under Diagnostic Code 7825, as there 
has been no evidence, including the veteran's assertions, 
that the urticaria causes debilitating episodes occurring at 
least four times during the past 12-month period that require 
intermittent systemic immunosuppressive therapy for control 
to warrant the next higher evaluation.  See 38 C.F.R. 
§ 4.118, Diagnostic Code 7825.  The veteran testified that 
she would use Benadryl and that the skin lesions would go 
away within two to three days.  Thus, no more than a 
10 percent evaluation is warranted under Diagnostic Code 
7825.  Id.  

For the reasons stated above, the Board has determined that a 
10 percent evaluation for urticaria is warranted, effective 
August 30, 2002, but that the preponderance of the evidence 
is against a compensable evaluation prior to August 30, 2002.

III.  Service connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection 
for arthritis may be granted if manifest to a compensable 
degree within one year of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309(a) (2005).  Service connection may be granted 
for any disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2005).  

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in- service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for residuals of a laceration to 
the left fourth finger.  The service medical records show 
that the veteran sustained a laceration to the left forth 
finger, but that there were no complaints following treatment 
for the injury.  A March 2003 VA examination report shows the 
examiner determined that once her laceration was treated in 
service, it healed without any infection.  He noted that she 
had an "almost invisible thin scar beginning on the palmar 
surface of the proximal segment of the finger and extending 
medially up towards the middle of the middle phalanx 
segment."  He added the length of the scar was approximately 
an inch and a quarter.  He noted the veteran had a deformity 
of one of her fingers, and that she admitted such occurred 
after service.  Following examination, the examiner stated 
that the cosmetic results of the laceration in service were 
"excellent" and that functionally, her finger was 
"normal."  

At the February 2006 hearing, the veteran admitted that she 
did not have essentially any symptoms associated with the 
laceration.  She further admitted that she had no pain in 
that finger.

The above-described evidence establishes that the veteran 
does not have a current residual disability from the 
laceration in service.  The examiner noted that the veteran 
complained of pain in her entire hand but that such was not 
related to the in-service injury.  Thus, the pain in her hand 
cannot be attributed to the laceration in service.  Again, 
the veteran provided very honest testimony regarding the fact 
that she had essentially no problems with that particular 
finger, which is appreciated.  Based upon the evidence of 
record, there is no competent evidence that the veteran has a 
current disability as a result of the laceration to her left 
fourth finger in service.  Without competent evidence of a 
current disability, service connection cannot be granted.  
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (Court 
stated "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability," and held "[i]n 
the absence of proof of a present disability[,] there can be 
no valid claim"); Rabideau v. Derwinski, 2 Vet. App. 141, 
143-44 (1992).

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for residuals of a laceration to the 
left forth finger.  Under these circumstances, the benefit-
of-the-doubt rule is not for application.  See Gilbert, 1 
Vet. App. at 55.


ORDER

An initial 10 percent evaluation for urticaria is granted, 
subject to the controlling regulations applicable to the 
payment of monetary benefits.

Service connection for residuals of a laceration of the left 
fourth finger is denied.


REMAND

The veteran has also requested service connection be awarded 
for arthritis of multiple joints.  The veteran has argued 
that she has arthritis of the knees that she attributes to 
the wear and tear caused by her service aboard a ship tender; 
she asserted that running on hard decks and constantly 
climbing ladders resulted in the development of arthritis of 
the knees.  She also stated during her February 2006 hearing 
that she had been told by a VA doctor that her knee arthritis 
was related to her period of service.  Given this 
information, the Board finds that a VA examination which 
provides a definitive opinion as to the etiology of any 
diagnosed arthritis, particularly of the knees, would be 
helpful in this case.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the veteran has not received such 
notification.  

Accordingly, the case is REMANDED for the following action:

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  

2.  The veteran must be provided a 
complete VA orthopedic evaluation.  The 
claims folder, to include the service 
medical records, must be made available 
to the examiner prior to the examination, 
and the examiner must indicate in the 
examination report that the claims folder 
has been so reviewed.  The examination 
must indicate whether or not the veteran 
suffers from arthritis of the knees.  If 
this disorder is found, the examiner must 
render an opinion as to whether it is as 
likely as not (a 50 percent probability 
or greater) that it is related to any 
trauma sustained to the knee joints in 
service.  A complete rationale for all 
opinions expressed must be provided.

The veteran must be informed of the 
importance of reporting for the scheduled 
examination, and of the consequences of 
failing to so report.  See 38 C.F.R. 
§ 3.655 (2005).

The case should be returned to the Board after compliance 
with requisite appellate procedures. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
A. P. SIMPSON
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


